ORDER
Upon consideration of the Joint Petition for Indefinite Suspension with the Right to Apply for Reinstatement No Sooner than Thirty (30) Days for the effective date of the suspension filed herein pursuant to Maryland Rule 16-772, it is this 3rd day of October, 2007,
ORDERED, by the Court of Appeals of Maryland, that Jeffrey S. Marcalus, be, and he is hereby, indefinitely suspended by consent from the further practice of law in the State of Maryland effective immediately; and it is further,
ORDERED, that Jeffrey S. Marcalus shall apply for reinstatement to the practice of law no sooner that thirty (30) days following the date of this Order; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Jeffrey S. Marcalus from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.